Citation Nr: 1018244	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  09-11 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbosacral spine for 
the period before January 22, 2009.

2.  Entitlement to a rating in excess of 40 percent for DDD 
of the lumbosacral spine for the period beginning January 22, 
2009.

3.  Entitlement to a compensable rating for tinea unguium.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1958.  
The Veteran has additional duty in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Columbia, South Carolina.  This case 
came to the Board from the RO in Winston-Salem, North 
Carolina.  

FINDINGS OF FACT

1.  Prior to January 22, 2009, the Veteran's DDD of the 
lumbosacral spine was not shown to be characterized by 
forward flexion of 30 degrees or less, any type of spinal 
ankylosis, or incapacitating episodes having a total duration 
of at least 4 weeks during any 12 month period.

2.  The Veteran was not shown to have unfavorable ankylosis 
of the thoracolumbar spine, or of the entire spine, at any 
time, nor was his DDD of the lumbosacral spine shown to have 
been productive of incapacitating episodes having a total 
duration of at least 6 weeks during any 12 month period 
relevant to this appeal.

3.  The Veteran's tinea unguium was, at all times, restricted 
to some of his toenails.  At no time was it shown to have 
affected at least 5 percent of the Veteran's body or at least 
5 percent of the exposed areas of the Veteran's body. The 
Veteran did not require systemic treatment such as 
corticosteroids or other immunosuppressive drugs to treat 
this disorder.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for DDD 
of the lumbosacral spine were not met prior to January 22, 
2009. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, 
diagnostic code 5243 (2009).

2.  The criteria for a rating in excess of 40 percent for DDD 
of the lumbosacral spine were not met at any time. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, 
diagnostic code 5243 (2009).

3.   The criteria for a compensable rating for tinea unguium 
were not met at any time.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.118, diagnostic codes 7806, 7813 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims and Assistance Act of 2000 (VCAA)

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.    

In this case, the Veteran was sent a letter in May 2007, 
prior to the rating decision that is appealed herein, which 
explained VA's duty to assist the Veteran in obtaining 
evidence in support of his claim.  The letter also explained 
that the Veteran needed to show that his service connected 
disabilities got worse in order to receive an increased 
rating and explained the manner whereby VA assigns disability 
ratings and effective dates for service connected 
disabilities.  He was sent additional information about how 
his disabilities were rated in a September 2008 letter, and 
his claim was subsequently readjudicated in a statement of 
the case (SOC) dated in March 2009.  

In addition to providing various notices to claimants, VA 
also must make reasonable efforts to assist them in obtaining 
the evidence that is necessary to substantiate their claims, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including service treatment records, 
private treatment records, and written statements that were 
submitted by the Veteran.  VA examinations were provided with 
respect to the disabilities at issue herein.  There is no 
indication that the Veteran received treatment for his back 
or skin disorders at VA.  There is no indication that 
additional relevant evidence exists which was not obtained.

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA.

Law and Regulations- General

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

DDD Of The Lumbosacral Spine

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2009)

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (2009)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  
The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Factual Background and Analysis

The Veteran did not make any specific contentions regarding 
his spine.  However, his attorney indicated that the Veteran 
should receive higher ratings than are currently assigned due 
to his pain and functional limitations.

The Veteran has separate ratings for lower extremity 
radiculopathy (left) and hypoactive deep tendon reflexes 
(right) that are not part of this appeal.  

The Veteran was examined by VA with respect to his claim for 
an increased rating for his back disability in June 2007.  At 
that time, he reported that he experienced constant sharp or 
burning severe low back pain radiating down to both ankles.  
His pain was aggravated by walking and could not be 
alleviated, and he was unable to bend at all.  He complained 
of back and leg weakness, occasional numbness in the legs, 
some muscle spasms, but denied fatigability, lack of 
endurance, flares 9as his pain was constant), incapacitating 
episodes in the previous 12 months, or any genitourinary 
complications. 

The Veteran was noted to have moderately slouching posture 
and to walk with a slow, wide based gait using a cane and 
bent forward slightly.  His spinal curvatures were normal and 
symmetrical although he tended to lean to the left.  There 
was no spinal ankylosis.  Muscle tone was normal and there 
was no atrophy or ankylosis.  No muscle spasm was observed 
although the Veteran reported experiencing muscle spasms.  
There was tenderness to palpation of the lower lumbar spine.  
There was pain with motion and severe guarding.  

The Veteran was able to flex his back to 35 degrees with pain 
at 35 degrees.  Flexion was to 15 degrees, with pain at 15 
degrees.  Lateral flexion was to 10 degrees on the left and 5 
degrees on the right with pain on the extremes of these 
ranges of motion.  Although the Veteran claimed during motion 
testing that he was unable to rotate his spine, he was 
observed rotating it to at least 10 degrees and possibly as 
much as 20 degrees at other times during the examination.  
There was no additional loss of range of motion with 
repetition.  X-ray films of the back revealed modest 
spondylosis at L3-4. 

The examiner assessed the Veteran's back disability as 
preventing him from accomplishing chores, shopping, and 
engaging in sports and recreation, and as severely impacting 
his ability to exercise, travel, bathe, and dress.  

Medical records from George D. Veasy, M.D., dated from 
January 2006 to April 2007, include notations concerning 
medication that the Veteran was taking for his arthritis.  
The physician noted on three occasions, most recently in 
April 2007, that the Veteran could sit, stand and walk 
without much difficulty.  

The Veteran was afforded a VA spine examination in January 
2009.  At that time the Veteran reported that he experienced 
mild constant achy pain at the L5-S1 level and paraspinal 
area that radiated to the buttocks and, occasionally, the 
left leg.  He reported experiencing stiffness and spasms, but 
denied weakness or fatigue.  He reported that his back pain 
was aggravated by lifting or walking and that his back pain 
flared up approximately 3 to 4 times per week for 2 to 3 
hours at a time.  He reported experiencing a decreased range 
of motion during flare ups.  Resting and light stretching 
eased the pain.  He took medication to treat his back pain.  

Upon examination, the Veteran's posture and head position 
were normal and symmetrical.  His gait was antalgic.  There 
was no ankylosis or abnormal spinal curvature.  There were 
objective signs of spasm, pain with motion, and tenderness, 
but no objective signs of atrophy, guarding, or weakness.    

On range of motion testing of the thoracolumbar spine, 
flexion was to 15 degrees, extension was to 5 degrees, 
lateral flexion was to 5 degrees on the left and to 10 
degrees on the right, and rotation was to 15 degrees 
bilaterally.  There was objective evidence of pain with range 
of motion testing.  There was no additional limitation after 
three repetitions of range or motion.  There were no 
incapacitating episodes of back pain within the previous 12 
months. 

The examiner assessed the Veteran's spinal disability as 
limiting his ability to exercise or engage in sports because 
of his restricted ability to walk and moderately affecting 
his ability to shop and do chores because the Veteran 
reported washing dishes hurt his back and that he gave up 
driving because of back pain. It did not affect the Veteran's 
ability to feed himself, dress, bathe, toilet, groom himself, 
or engage in recreational activities.  Overall, the examiner 
assessed the Veteran's back pain as moderately limiting his 
ability to perform daily activities.

Period prior to January 22, 2009.

The evidence does not show that the Veteran is entitled to a 
rating in excess of 20 percent for the period prior to 
January 22, 2009.  He did not have ankylosis of any portion 
of his spine and he could achieve forward flexion of his 
thoracolumbar spine to greater than 30 degrees.  Further, the 
combined range of motion of the thoracolumbar spine was 115 
degrees, which is within the limits of the 20 percent rating.  
The Veteran is not service connected for a disorder of the 
cervical spine.  There is no evidence of any incapacitating 
episodes of back pain.  

Although the Veteran reported that he could not repeatedly 
bend, no additional loss of range of motion was shown after 
repetitive motion testing at the examination.  Moreover, 
while the Veteran reported experiencing severe low back pain, 
the rating criteria applicable to disorders of the spine 
specifically state that it applies with or without symptoms 
of pain.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.  While the examiner who 
performed the June 2007 examination assessed the functional 
effects of the Veteran's back disability as being severe in 
nature, the objective findings on examination were 
insufficient to meet the aforementioned criteria for a higher 
rating.  The examiner did not set forth the reasons for her 
assessment of the level of severity of the Veteran's 
disability.  It is notable that although more severe 
objective symptoms, such as a greater limitation of motion, 
were shown at the January 2009 examination, the examiner who 
performed that evaluation assessed the Veteran's functional 
limitations as being less severe in nature than did the 
examiner who performed the June 2007 examination.

Period beginning January 22, 2009

The evidence does not show that the Veteran met the criteria 
for a rating in excess of 40 percent for the period beginning 
on January 22, 2009.  Forward flexion was described in 
January 2009 at 15 degrees.  The Veteran did not have 
unfavorable ankylosis of any portion of his spine, which 
would qualify him for a higher rating.  Upon examination, no 
ankylosis of any kind was shown.  The Veteran did not 
experience incapacitating episodes of intervertebral disc 
syndrome.  

The Board further finds that at no time during the appeal did 
the Veteran's symptoms present such an exceptional disability 
picture as to render the schedular rating inadequate.  38 
C.F.R. § 3.321(b).  See also Thun, 11 Vet. App. at 115.  The 
Veteran's symptoms including limitation of motion, pain, and 
muscle spasm are fully contemplated by the rating schedule.  
Moreover, the Veteran's symptoms neither resulted in repeated 
hospitalization nor materially interfered with his employment 
during the period at issue.  The Veteran retired prior to 
filing this claim, so there was no effect on his employment.  
The Veteran was never hospitalized for his DDD of the 
lumbosacral spine.  

Tinea Unguium

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-
month period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2009)

781
3
Dermatophytosis (ringworm: of body, tinea corporis; of 
head, tinea capitis; of feet, tinea pedis; of beard 
area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris): 
 
 
Rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7813 (2009)

Factual Background and Analysis

The Veteran's tinea unguium is rated pursuant to 38 C.F.R. § 
4.118, diagnostic code 7813.  That diagnostic code provides 
that the disability should be rated as disfigurement of the 
head, face, and neck, scars, or dermatitis, depending on the 
predominant disability.  Id.   The RO rated the Veteran's 
tinea unguium under the provisions applicable to dermatitis 
since the Veteran's head, face, and neck are unaffected and 
there is no scarring present.  

The Veteran underwent a VA skin examination in June 2007.  
The Veteran reported that he saw a podiatrist and used cream 
on his feet.  He related that the condition was constant, and 
sometimes included itchy, cold tingling feelings.  He had no 
systemic complications.  At that time, tinea unguium affected 
the Veteran's right first and fifth toenails and his left 
first, second, and fourth toenails.  This constituted less 
than 5 percent of the Veteran's body or exposed portions of 
his body.  His affected toenails were thickened and 
discolored.  He was prescribed topical creams to treat his 
toenail fungus.  He did not receive any systemic therapy for 
this disorder.  Nor were corticosteroid or immunosuppressive 
medications prescribed.

Private treatment from the Veteran's foot doctor, dated from 
May 2005 to August 2007 are of record.  Thickening of the 
toenails was noted, and medications were prescribed.  In 
August 2007, peeling skin and itching on the feet were noted. 

The Veteran underwent a VA skin examination in January 2009.  
At that time, he reported that he treated his toenail problem 
with a topical antifungal cream which helped relieve the 
itching of his toes but was not effective for the toenails.  
He therefore still experienced itching around the toenails.  
Examination of the feet showed dystrophy and discoloration of 
the great toenail and the fourth toenail of each foot.  There 
were no scaly skin lesions and there was no tinea pedis at 
the time of the examination.  Only the toenails were 
affected.  The Veteran's toenail fungus did not affect any 
exposed areas of his body and affected less than 1 percent of 
his total body area.  

The evidence does not show that the Veteran met the criteria 
for a higher rating for his tinea unguium.  This disorder 
affected only the Veteran's toenails.  It did not affect at 
least 5 percent of the Veteran's body or 5 percent of the 
exposed portions of his body.  The Veteran does not take 
steroids or other immunosuppressive drugs to treat this 
disorder.  The Veteran was treated with topical creams and 
the occasional debridement of a toenail.  

The application of the alternative rating criteria for scars 
or for disfigurement of the head, face or neck would not 
yield a higher rating because this disorder does not affect 
the head, face, or neck and did not result in scarring.

The Board further finds that the Veteran's symptoms do not 
present such an exceptional disability picture as to render 
the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See 
also Thun, 11 Vet. App. at 115.  The Veteran was not 
hospitalized at any time due to his toenails.  He retired 
prior to filing the claim at issue, so there was no effect on 
his employment.  In any event there is no evidence that the 
Veteran's toenail fungus would have any affect on employment.

With respect to all of the Veteran's claims, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine 
is inapplicable in the instant case because the preponderance 
of the evidence is against the Veteran's claims. See, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).  Accordingly, the appeal is denied.


ORDER

A rating in excess of 20 percent for DDD of the lumbosacral 
spine for the period before January 22, 2009 is denied.

A rating in excess of 40 percent for DDD of the lumbosacral 
spine for the period beginning January 22, 2009 is denied.

A rating in excess of 0 percent for tinea unguium is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


